DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
The specification recites multiple acronyms and abbreviations, such as ADHD, URLs, EEG, ECG, XML, I/O, LCD, CD-ROM, and ROM.  The first instance of an acronym or abbreviation should be accompanied by the fully written term.
Appropriate correction is required.

The use of at least the terms ZigBee, Bluetooth, Z-Wave, Labview, National Instruments, Javascript, and PHP which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 88 is objected to because of the following informalities:  
The claim recites the acronym “XML”.  The first instance of an acronym or abbreviation should be accompanied by the fully written term.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an execution engine to automatically perform the general questionnaire” in claim 71.
“performing, using a first execution engine and the at least one first data structure, a first automated assessment of a patient using the general questionnaire to identify the potential clinical states of the patient” in claim 71.
“performing, based on an identification of the first clinical state in the first automated assessment and using a second execution engine and the at least one second data structure, a second automated assessment of the patient using the specific questionnaire” in claim 72.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 71-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “performing, using a first execution engine and the at least one first data structure, a first automated assessment of a patient using the general questionnaire to identify the potential clinical states of the patient” in claim 71 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, an execution engine is mentioned only once in the entire disclosure at para. 12 which merely recites in result-based language that the data structure is usable by an execution engine to automatically perform the questionnaire.  The originally filed disclosure is silent regarding multiple execution engines, let alone a first execution engine, and is silent regarding how an execution engine performs an automated assessment using a data structure to identify the potential clinical states of the patient.  Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b).  See MPEP 2181(II)(B).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 72-93 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “performing, based on an identification of the first clinical state in the first automated assessment and using a second execution engine and the at least one second data structure, a second automated assessment of the patient using the specific questionnaire” in claim 72 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 81, it is unclear what constitutes the metes and bounds of “wherein a line object connecting the question object and the answer object represents the association.”  The disclosure is silent regarding a line object representing an association.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed using Fig. 9 and para. 128 which describe a line object as merely software language that links an answer to a question similar to a line in a flow chart.  Thus, any art teaching providing a question and receiving an answer teaches this limitation.

Regarding claim 82, it is unclear what constitutes the metes and bounds of “wherein at least one line object connecting the at least one of the question objects and the at least one container object represents the association.”  The disclosure is silent regarding a line object representing an association.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed using Fig. 9 and para. 128 which describe a line object 

Regarding claim 83, it is unclear what constitutes the metes and bounds of “wherein a first line object represents an association between a first question object and a first container object, the first line object indicating that during the performance of the general questionnaire, the first container object receives a first value from the first question object, the first value received in response to a user selection of a first answer object associated with the first question object.”  The disclosure is silent regarding a line object representing an association.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, this limitation is construed using Fig. 9 and para. 128 which describe a line object as merely software language that links an answer to a question similar to a line in a flow chart.  Thus, any art teaching providing a question and evaluating an answer teaches this limitation.  Dependent claims 84 and 85 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 71-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 71, the disclosure fails to provide sufficient written description for “performing, using a first execution engine and the at least one first data structure, a first automated assessment of a patient using the general questionnaire to identify the potential clinical states of the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, an execution engine is mentioned only once in the entire disclosure at para. 12 which merely recites in result-based language that the data structure is usable by an execution engine to automatically perform the questionnaire.  The originally filed disclosure is silent regarding multiple execution engines, let alone a “first execution engine”, and is silent regarding how an execution engine performs an automated assessment using a data structure to identify the potential clinical states of the patient.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must 

Regarding claim 72, the disclosure fails to provide sufficient written description for “performing, based on an identification of the first clinical state in the first automated assessment and using a second execution engine and the at least one second data structure, a second automated assessment of the patient using the specific questionnaire” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, an execution engine is mentioned only once in the entire disclosure at para. 12 which merely recites in result-based language that the data structure is usable by an execution engine to automatically perform the questionnaire.  The originally filed disclosure is silent regarding multiple execution engines, let alone a first execution engine, and is silent regarding how an execution engine performs an automated assessment using a data structure to identify the potential clinical states of the patient.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to 

Further regarding claim 72, the disclosure fails to provide sufficient written description for “the diagnosis of the first clinical state of the patient is provided based on the performance of the first automated assessment and the second automated assessment” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, an execution engine is mentioned only once in the entire disclosure at para. 12 which merely recites in result-based language that the data structure is usable by an execution engine to automatically perform the questionnaire.  In addition to the issues identified above regarding performing the first and second automated assessments, the disclosure fails to provide sufficient written description for how the diagnosis of the first clinical state of the patient is based on the performance of these assessments.  In particular, the most disclosure for determining a diagnosis is found in para. 67 which merely recites that a diagnosis is assigned in result-based language, such as “based on clinical scores” or “upon completion of the questionnaire.”  The process of clinical scoring is also insufficiently disclosed in result-based language.  See, for example, at least, para. 39-41, 45, 48, 49, 53, 59, 62, 66-72, 79, 80, 90, 91, 95, 102, and 113  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would 

Regarding claim 74, the disclosure fails to provide sufficient written description for “performing at least one remote follow-up automated assessment of the patient using the specific questionnaire; and updating the record associated with the patient based on the performance of the at least one remote follow-up automated assessment” to show one of ordinary skill in the art that Applicant had possession of the claimed invention for the same rationales that the disclosure fails to provide sufficient written description for performing the first and second automated assessments identified above. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 75-77 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 76, the disclosure fails to provide sufficient written description for “wherein the at least one remote follow-up automated assessment depends at least in part upon activity data received from a wearable device of the patient” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, while the disclosure loosely discloses collecting activity data, the disclosure is silent regarding how activity data is linked to a remote follow-up automated assessment.  For instance, the most disclosure is found in para. 98 of the specification which merely recites similar results-based language as the claim.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claim 77 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Regarding claim 78, the disclosure fails to provide sufficient written description for “wherein the operations further comprise sending a message during or upon completion of the second automated assessment, the message sent in response to satisfaction of a potential harm criterion” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  In particular, the disclosure fails to provide sufficient written description for satisfying a potential harm criterion.  The most disclosure is found in para. 40 which merely 

Regarding claim 84, the disclosure fails to provide sufficient written description for “the first container object performs at least one arithmetic or logical operation involving the first value” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The originally filed disclosure is silent regarding performance of an arithmetic operation.  The most disclosure of performance of a logical operation is found in para. 126 which merely recites similar results-based language as the claim. Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for 

Regarding claim 84, the disclosure fails to provide sufficient written description for “wherein the first container object comprises at least one of a value container, logic container, or diagnosis container” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites similar language as the claim without providing the description of the steps, calculations, or algorithms necessary for the logic container or diagnosis container.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Regarding claim 90, the disclosure fails to provide sufficient written description for “wherein the at least one container data structure comprises at least one of a container information array, a logic container operations array, or a diagnosis array” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure merely recites similar language as the claim without providing the description of the steps, calculations, or algorithms necessary for the logic container or diagnosis container.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  

Regarding claim 92, the disclosure fails to provide sufficient written description for “wherein the specific questionnaire concerns at least one of suicidal ideation, depression, schizophrenia, traumatic brain injury, or executive function” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosure identifies that the questionnaire can be Warrior Administered Retrospective Causality Assessment Tool (WARCAT) or based on the Awareness Questionnaire and WARCAT, which are both used for identifying traumatic brain injury.  See para. 64.  However, the disclosure is silent regarding how 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 73 recites that a combined assessment includes performance of the first .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 71-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a system which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, the independent claim recites generating a symbolic representation of a general questionnaire for identifying potential clinical states based on first clinical state scores, the general questionnaire comprising question objects, answer objects, and line objects that connect other objects, the first clinical state scores dependent on patient selections of the answer objects, the potential clinical states including a first clinical state; converting the symbolic representation of the general questionnaire into at least one first data structure representing the general questionnaire, the at least one first data structure usable to 
Performing an automated mental health assessment amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting and comparing information through the generating of a questionnaire and analysis of the collected responses to the questionnaire and activity data.  
This collection and comparing also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  This is particularly true of the claimed generating, converting, performing, providing, receiving, and updating steps.
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 71), at least one processor (claim 71), at least one non-transitory computer readable medium (claim 71), an execution engine (claim 71), a first execution engine (claim 71), a second execution engine (claim 72), a wearable device (claim 76), a parameter-editing interface (claim 86), XML data structures (claim 88), and identifying the assessments as automated (claims 71-76 and 78) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps.  Evidence is found in at least Fig. 1 and 13 which illustrate the components as non-descript black boxes. Further evidence is provided by the specification. See, for example, at least para. 5-13, 29-34, 40, 41, 62, 64, 65, 69-71, 73-75, 98, 100, 115, 116, and 201-206 which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture. Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of processing data but are not tied to improving any functionality of the computer system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is evidenced by the absence of specificity of the components and their 
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). Evidence is found in at least Fig. 1 and 13 which illustrate the components as non-descript black boxes and in the specification which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  . See, for example, at least para. 5-13, 29-34, 40, 41, 62, 64, 65, 69-71, 73-75, 98, 100, 115, 116, and 201-206.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1, 13, and para. 5-13, 29-34, 40, 41, 62, 64, 65, 69-71, 73-75, 98, 100, 115, 116, and 201-206 of the specification as identified above.  Viewed both individually and as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 71-93 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Handal (US 2009/0240522).

Regarding claim 71, Handal teaches a system for performing an automated mental health assessment (Handal, para. 18, “The patient intake and assessment system 12 is preferably a mental health assessment system and the clinical algorithm database 14 preferably stores mental health assessment queries and corresponding mental health assessments in the form of rules based algorithms.”), the system comprising:
at least one processor (Handal, Title, Computer Aided Intake and Assessment System.  As the system is at least computer aided, it necessarily includes at least one processor.); and 
at least one non-transitory computer readable medium containing instructions that, when executed by the at least one processor, cause the system to perform operations (Handal, para. 8, “a computer readable medium with instructions operable to enable a client computer to perform a procedure.”) including: 
generating a symbolic representation of a general questionnaire for identifying potential clinical states based on first clinical state scores, the general questionnaire comprising question objects, answer objects, and line objects that connect other objects, the first clinical state scores dependent on patient selections of the answer objects, the potential clinical states including a first clinical state (Handal, Fig. 4, Transmit from the serve health assessment queries to a first end user 304; Fig. 5A-5F illustrate representations of the questionnaire comprising question objects, answer objects, and line objects that connect other objects; para. 26, “the health assessments are preferably mental health assessments including condition assessments set forth in the DSM or ICD with their corresponding DSM or ICD codes, as set forth in Table 1. Moreover, condition assessments are provided with a corresponding Clinical Global Impression (CGI) score delivered on a scale from 1 to 7 where 1 is ‘not ill’, 2 is ‘very mildly ill’, 3 is ‘mildly ill’, 4 is ‘moderately ill’, 5 is ‘markedly ill’, 6 is ‘seriously ill’ and 7 is ‘extremely ill’.”); 
converting the symbolic representation of the general questionnaire into at least one first data structure representing the general questionnaire, the at least one first data structure usable by an execution engine to automatically perform the general questionnaire (Handal, Fig. 4, Transmit from the serve health assessment queries to a first end user 304; ; Fig. 5A-5F illustrate representations of the questionnaire comprising question objects, answer objects, and line objects that connect other objects); 
performing, using a first execution engine and the at least one first data structure, a first automated assessment of a patient using the general questionnaire to identify the potential clinical states of the patient (Handal, Fig. 4, ; 
providing, based at least in part on the performance of the first automated assessment, a diagnosis of the first clinical state of the patient (Handal, Fig. 4, Transmit from the server the one or more health assessments to a second end user based on the health assessment query responses from the first end user 310); 
receiving a response to provision of the diagnosis, the response confirming the diagnosis, ruling out the diagnosis, or rejecting the diagnosis (Handal, Fig. 3, Accept Assessment 202, Reject Assessment 204, Rule Out Assessment 206; Fig. 4, Receive with the server selectively from the second end user an acceptance or rejection of each of the one or more health assessments 312); and 
updating a record associated with the patient based on the response (Handal, Fig. 4, Generate with the server a clinician assessment report including the acceptance or rejection of each of the one or more health assessments 314).

Regarding claim 72, Handal teaches the system of claim 71, wherein:
the operations further comprise: 
generating a symbolic representation of a questionnaire specific to the first clinical state (Handal, para. 33, “During follow-up intakes, the assessment server 20 may identify the patient end user and present follow-up health assessment queries relevant to that patient end user, preferably including health assessment queries corresponding to conditions assessed during a prior intake.”); 
converting the symbolic representation of the specific questionnaire into at least one second data structure representing the specific questionnaire (Handal, para. 33, “During follow-up intakes, the assessment server 20 may identify the patient end user and present follow-up health assessment queries relevant to that patient end ; 
performing, based on an identification of the first clinical state in the first automated assessment and using a second execution engine and the at least one second data structure, a second automated assessment of the patient using the specific questionnaire (Handal, para. 33, “The preliminary assessment report 120 preferably shows the patient end user's progress, including improvement or deterioration of conditions, by providing the clinician end user a comparison of current health query responses with prior health query responses entered during a prior intake.”); and 
the diagnosis of the first clinical state of the patient is provided based on the performance of the first automated assessment and the second automated assessment (Handal, para. 33, “The preliminary assessment report 120 preferably shows the patient end user's progress, including improvement or deterioration of conditions, by providing the clinician end user a comparison of current health query responses with prior health query responses entered during a prior intake.”).

Regarding claim 73, Handal teaches the system of claim 72, wherein:
a combined assessment includes performance of the first automated assessment and performance of the second automated assessment (Handal, para. 33, “The preliminary assessment report 120 preferably shows the patient end user's progress, including improvement or deterioration of conditions, by providing the clinician end user a comparison of current health query responses with prior health query responses entered during a prior intake.”).

Regarding claim 74, Handal teaches the system of claim 72, wherein the operations further comprise:
performing at least one remote follow-up automated assessment of the patient using the specific questionnaire (Handal, para. 33, “During follow-up intakes, the assessment server 20 may identify the patient end user and present follow-up health assessment queries relevant to that patient end user, preferably including health assessment queries corresponding to conditions assessed during a prior intake.”); and 
updating the record associated with the patient based on the performance of the at least one remote follow-up automated assessment (Handal, para. 33, “The preliminary assessment report 120 preferably shows the patient end user's progress, including improvement or deterioration of conditions, by providing the clinician end user a comparison of current health query responses with prior health query responses entered during a prior intake.”). 

Regarding claim 75, Handal teaches the system of claim 74, wherein the operations further comprise: 
automatically providing an updated diagnosis of the patient based on the at least one remote follow-up automated assessment (Handal, para. 33, “The preliminary assessment report 120 preferably shows the patient end user's progress, including improvement or deterioration of conditions, by providing the clinician end user a comparison of current health query responses with prior health query responses entered during a prior intake.”).

Regarding claim 78, Handal teaches the system of claim 72, wherein the operations further comprise sending a message during or upon completion of the second automated assessment, the message sent in response to satisfaction of a potential harm criterion (Handal, para. 28, “A suicide risk assessment is preferably also generated by the assessment server 20. An affirmative suicide risk assessment, indicating presence of a suicide .

Regarding claim 79, Handal teaches the system of claim 71, wherein the question objects comprise at least one of logical question objects, scale question objects, multi-choice question objects, or text question objects (Handal, Fig. 5A-5E illustrate multiple types of question objects including at least logical question objects in Fig. 5E, scale question objects in Fig. 5A and 5B, multi-choice question objects in Fig. 5C, and text question objects in Fig. 5D.).

Regarding claim 80, Handal teaches the system of claim 71, wherein the line objects comprise at least one of logic line objects, order line objects, funnel line objects, or answer line objects (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein each answer is associated with a question object and line object connecting the question object and the answer object represents the association.  As identified above, Fig. 9 and para. 128 of the instant application describe a line object as merely software language that links an answer to a question similar to a line in a flow chart.  Thus, any art teaching providing a question and evaluating an answer teaches this limitation.).

Regarding claim 81, Handal teaches the system of claim 71, wherein each answer object is associated with a question object, and wherein a line object connecting the question object and the answer object represents the association (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein each answer is associated with a question object and line object connecting the question object and the answer object represents the association.).

Regarding claim 82, Handal teaches the system of claim 71, wherein the symbolic representation of the general questionnaire further comprises at least one container object, the at least one container object associated with at least one of the question objects, and wherein at least one line object connecting the at least one of the question objects and the at least one container object represents the association (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein the software includes multiple types of question objects and answer objects.  As Handal also teaches performing assessments and diagnoses based on the questions and answers with respect to claim 71, Handal therefore inherently includes at least one container object, the at least one container object associated with at least one of the question objects, and wherein at least one line object connecting the at least one of the question objects and the at least one container object represents the association.).

Regarding claim 83, Handal teaches the system of claim 82, wherein a first line object represents a first association between a first question object and a first container object, the first line object indicating that during the performance of the general questionnaire, the first container object receives a first value from the first question object, the first value received in response to a user selection of a first answer object associated with the first question object (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein the software includes multiple types of question objects and answer objects.  As Handal also teaches performing assessments and diagnoses based on .

Regarding claim 84, Handal teaches the system of claim 83, wherein user-editable parameters for the first container object indicate that during the performance of the general questionnaire, the first container object performs at least one arithmetic or logical operation involving the first value (Handal, para. 18, “the clinical algorithm database 14 preferably stores mental health assessment queries and corresponding mental health assessments in the form of rules based algorithms.”  Para. 34, “Alternatively, the clinical algorithm database 14 may be updated, or another database provided, to permit use of data from the patient end users and clinician end users to implement case based algorithms for generating mental health assessments.”).

Regarding claim 85, Handal teaches the system of claim 83, wherein the first container object comprises at least one of a value container, logic container, or diagnosis container (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein the software includes multiple types of question objects and answer objects.  As Handal also teaches performing assessments and diagnoses based on the questions and answers with respect to claim 71, Handal therefore inherently includes wherein the first container object comprises at least one of a value container, logic container, or diagnosis container.).

Regarding claim 86, Handal teaches the system of claim 71, wherein creating the symbolic representation of the general questionnaire further comprises:
receiving a request to edit parameters of at least one of the objects; displaying a parameter-editing interface; receiving edits to the parameters of the at least one of the objects; and updating the parameters of the at least one of the objects based on the received edits (Handal, at least Fig. 3 illustrate these steps through a clinician diagnosis procedure via the clinician client application and clinician user interface of Handal.).

Regarding claim 87, Handal teaches the system of claim 71, wherein the at least one first data structure representing the general questionnaire comprises one or more question data structures corresponding to the question objects and one or more answer data structures corresponding to the answer objects (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein each answer is associated with a question object.  As “data structure” and “object” are merely software language, Handal teaches that one or more question data structures correspond to the question objects and one or more answer data structures correspond to the answer objects.).

Regarding claim 89, Handal teaches the system of claim 71, wherein the at least one first data structure representing the general questionnaire comprises at least one container data structure corresponding to at least one container object (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein the software includes multiple types of question objects and answer objects.  As Handal also teaches performing assessments and diagnoses based on the questions and answers with respect to claim 71, Handal therefore inherently includes at least one container data structure corresponding to at least one container object.).

Regarding claim 90, Handal teaches the system of claim 89, wherein the at least one container data structure comprises at least one of a container information array, a logic container operations array, or a diagnosis array (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein the software includes multiple types of question objects and answer objects.  As Handal also teaches performing assessments and diagnoses based on the questions and answers with respect to claim 71, Handal therefore inherently includes wherein the at least one container data structure comprises at least one of a container information array, a logic container operations array, or a diagnosis array.).

Regarding claim 91, Handal teaches the system of claim 71, wherein the at least one first data structure representing the general questionnaire comprises one or more line data structures corresponding to the line objects (Handal, Fig. 5A-5E illustrate the user interface representation of the software wherein the software includes multiple types of question objects and answer objects.  As Handal also teaches performing assessments and diagnoses based on the questions and answers with respect to claim 71, Handal therefore inherently includes wherein the at least one first data structure representing the general questionnaire comprises one or more line data structures corresponding to the line objects.).

Regarding claim 92, Handal teaches the system of claim 72, wherein the specific questionnaire concerns at least one of suicidal ideation, depression, schizophrenia, traumatic brain injury, or executive function (Handal, Table 1 includes depression as identified at least by Depressive Disorder NOS [Not Otherwise Specified] and Major Depressive Disorder and schizophrenia identified at least by Schizoaffective Disorder through Schizophreniform Disorder; Fig. 2, Traumatic Brain Injury Risk Assessment without CGI, Suicide Risk Assessment with CGI).

Regarding claim 93, Handal teaches the system of claim 71, wherein the record associated with the patient comprises an electronic medical record (Handal, para. 46, “the assessment server 20 may be configured to automatically export data from the clinician assessment report database 18, including any data received from a clinician end user or patient end user, to populate an electronic medical record system (EMR system).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Handal (US 2009/0240522) as applied to claim 74 above, In view of Alman (US 2011/0053128)

Regarding claims 76 and 77, Handal teaches the system of claim 74. 
 wherein the at least one remote follow-up automated assessment depends at least in part upon activity data received from a wearable device of the patient of claim 76 and wherein the activity data comprises at least one of exercise data or sleep data of claim 77.
However, in an analogous art, Alman teaches (claim 76) wherein the at least one remote follow-up automated assessment depends at least in part upon activity data received from a wearable device of the patient (Alman, Fig. 1, Personal Vital Signs and Activity Monitoring Devices 3 as further labeled in para. 38; para. 59, “The system works in conjunction with the patient’s primary care physician to provide ongoing follow-up for patients with chronic medical conditions that require psychosocial as well as biomedical support on a continuing basis.” Para. 10, “A data assessment formula combines physiological and psychological state determinants, and pain level in order to generate program branching commands or instructions to retrieve appropriate feedback messages or a new cycle of inquiries. The physiological determinants are obtained by weighting ranges of measured vital signs parameters with importance and severity coefficients.” Para. 39 and 40 describe wearable vital signs and activity monitoring devices.) and (claim 77) wherein the activity data comprises at least one of exercise data or sleep data (Alman, Fig. 1, Personal Vital Signs and Activity Monitoring Devices 3 as further labeled in para. 38; para. 115, “In this example, the sequence is initiated by the program because of a shift in two interrelated diagnostics: blood pressure and walking exercise.”  Para. 117 further describes the sensing of the monitoring devices involved in the example of para. 115.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wearable device and its collected activity data into the system of Handel because it “attempt[s] to take advantage of technological breakthroughs in the field of computer sciences, remote monitoring devices, and communication systems to provide lifelike consultations with virtual health care professionals economically and .


Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Handal (US 2009/0240522) as applied to claim 87 above, In view of Kochunni et al. (US 2007/0166674, hereinafter referred to as Kochunni)

Regarding claim 88, Handal teaches the system of claim 87.
Handal does not explicitly teach wherein the one or more question data structures and the one or more answer data structures comprise XML data structures.
However, Handal is Applicant’s prior attempt to obtain a patent for its software program, Clinicom® and the Office makes Official Notice that XML was well known and widely used for the intended purpose before the effective filing date of the claimed invention.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the one or more question data structures and the one or more answer data structures in Handal to comprise XML data structures.
Regardless, in an analogous art, Kochunni teaches wherein the one or more question data structures and the one or more answer data structures comprise XML data structures (Kochunni, para. 21, “At a given point in a decision making session, one or more questions are selected to present based on the question history data and the navigation logic data, and a structured document like an XML file is generated containing the one or more questions determined to be presented. The structure document is used to generate a user interface for presenting the one or more questions and receiving the answers.”).
 includes instruction code for reading the data in the files 32 or XML files 35 and automatically generating a graphical user interface (GUI) 40 to present the questions provided in the files 32 or XML files 35 and to receive answers to the questions (Kochunni, para. 37)” which provides more detail on the software language to describe the process of presenting questions and receiving answers found in Handal.  Thus, it is merely using a known technique to improve similar products in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bowers et al. (US 2003/0129573), Reuschel et al. (US 2013/0047093), Kil (US 8,714,983), Alm et al. (US 2016/0241713), and Robertson et al. (US 10,410,534) at least disclose the use of XML data structures.
Dhumne et al. (US 2011/0118555) discloses remote monitoring, screening, assessment and treatment of patients having a mental health illness.
DeFrank et al. (US 2017/0018007) discloses electronic mental health assessment include the use of wearable health care devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/            Examiner, Art Unit 3715                                                                                                                                                                                            

/JERRY-DARYL FLETCHER/            Primary Examiner, Art Unit 3715